Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 22, 2022 has been entered. Claims 8-11, 13-14, 16-19, and 21-26 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 8-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hugo (US Patent No. 3,214,509) in view of Robinson et al. (US Patent No. 7,500,494).
Regarding claim 25, Hugo discloses that, as illustrated in Figs. 1-4, a mold (Fig. 4, it is preferred that base 11, dome 13, and the semi-tubular shields such as 12, or 14 and 16, all be formed as an integral unit (from a mold) (col. 4, lines 62-64)) for forming a protective covering (as shown in Fig. 4) over a connection (Fig. 4, item 23) between conductors (Fig. 4, item 24 (wire)) and a metal structure (Fig. 4, item 17 or 22 (metal structure (col. 3, lines 8-13))), the mold comprising:
a base (Fig. 4, item 11);
a fill housing (for creating the unit illustrated in Fig. 1 or 2), the filling housing including:
a connector portion (Fig. 4, item 23 (weld (col. 4, lines 6-7))) having a connector cavity (as shown in Fig. 4 represented by item 20 (col. 4, lines 9-10)) configured to receive the connection between the conductor and the metal structure;
a conductor portion (Fig. 4, item 24 (col. 3, lines 65-71) under item 12) having a first end monolithically formed into or secured to the connector portion (as shown in Fig. 4), a second end spaced away from the connector portion and a conductor cavity (defined by item 14 or 16) extending from the first end to the second end, the conductor cavity being in communication with the connector cavity so that the conductor extending from the connection between the conductor and the metal structure can extend from the connector cavity into the conductor cavity, the second end of the conductor portion having a front wall blocking access to the conductor cavity and configured to permit the conductor in the conductor cavity to pass therethrough (as shown in Fig. 4).   
However, Hugo does not explicitly disclose the filling housing extending from the base and at least one fill hole in the fill housing in communication with the connector cavity. In the same field of endeavor, molding on metal pipe, Robinson discloses that, as illustrated in Figs. 5-6 and 11, the fill housing (Fig. 11, item 41) is extending from the base (Fig. 11, item 14 or 20) to the top 36. Robinson also discloses that, as illustrated in Fig. 6, in the mold the connector portion of the fill housing includes at least one fill hole (Fig. 6, item 60 (col. 10, lines 39-46)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate the teachings of Robinson to have a fill housing extending from the base and one fill hole in the fill housing in communication with the connector cavity. Doing so would be possible to provide a reliable molding process to protect the conductors in the connector portion of the device disposed on the metal structure, as recognized by Robinson (col. 15, lines 33-55).
Regarding claim 8, Hugo does not disclose the base is made of a flexible material. Robinson discloses that, as illustrated in Figs. 4-6, in the mold the base (Fig. 5, the bottom portion of item 32) is made of a flexible material so that the base can flex to conform substantially to the shape of the metal structure (col. 9, lines 6-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate or substitute the teachings of Robinson to have a flexible base of the upper molding tool. Doing so would be possible to provide a reliable sealing function, as recognized by Robinson (col. 9, lines 5-23).
Regarding claim 9, Hugo does not explicitly disclose to provide at least one rib to the base of the upper molding tool. Robinson discloses that, as illustrated in Fig. 9, because the combination of the containment component 36 and the seal 32 integrates the cavity for filling resins (col. 9, 14-17), there is ribs (as shown in Fig. 9, item 80) disposed on the top surface of the containment component 36. Thus, Robinson discloses that, in the mold the base includes at least one rib extending from one edge of the base to an opposite edge of the base, the at least one rib providing a flex line permitting the base to flex to conform substantially to the shape of the metal structure.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate or substitute the teachings of Robinson to have a flexible base of the upper molding tool having reinforcing ribs (flanges). Doing so would be possible to provide a reliable sealing function, as recognized by Robinson (col. 9, lines 5-23; col. 11, lines 37-49).
Regarding claim 10, Hugo discloses that, as illustrated in Fig. 1, or 2, the base of the upper molding tool has a rectangular shape (as shown in Fig. 1 or 2). 
Regarding claim 11, Hugo does not explicitly disclose one full indicator hole positioned near an outer edge of the base. Robinson discloses that, as illustrated in Fig. 6, in the mold the base has at least one full indicator hole (Fig. 6, item 62 (col. 10, lines 39-46)) positioned near an outer edge of the base.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate or substitute the teachings of Robinson to provide one full indicator hole positioned near an outer edge of the base. Doing so would be possible to provide the displacement of air during molding process, as recognized by Robinson (col. 10, lines 39-47). 
Regarding claim 13, Hugo discloses that, as illustrated in Fig. 1 or 2, in the mold a region of the base adjacent the second end of the conductor portion of the fill housing includes (a front wall having) a seam (as shown in Fig. 4) that can separate to permit the conductor in the conductor cavity to pass therethrough as shown in Fig. 4.
Regarding claim 14, Hugo discloses that, as illustrated in Fig. 1 or 2, in the mold the conductor portion of the fill housing includes a front wall having a seam that can separate to permit the conductor to pass from the tunnel out of the conductor portion as shown in Fig. 4. As illustrated in Fig. 4, the front wall of the fill housing having a 90 degrees angle relative to a top surface of the base. Apparently, Hugo realizes that the angle can be some values less than 90 degrees.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the conductor portion of the fill housing includes a front wall having an angle relative to a top surface of the base) as a result of routine optimization of the result effective variable of the front wall of the fill housing having an angle relative to the top surface of the base in an effort to make the molding process more smoothly.
Claims 26, 16-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hugo (US Patent No. 3,214,509) in view of Robinson et al. (US Patent No. 7,500,494).
Regarding claim 26, Hugo discloses that, as illustrated in Figs. 1-4, a mold (Fig. 4, it is preferred that base 11, dome 13, and the semi-tubular shields such as 12, or 14 and 16, all be formed as an integral unit (from a mold) (col. 4, lines 62-64)) for forming a protective covering (as shown in Fig. 4) over a connection (Fig. 4, item 23) between conductors (Fig. 4, item 24 (wire)) and a metal structure (Fig. 4, item 17 or 22 (metal structure)), the mold comprising:
a base (Fig. 4, item 11) having an upper surface and a lower surface;
a fill housing (for creating the unit illustrated in Fig. 1 or 2), the filling housing including:
a connector portion (Fig. 4, item 23 (weld (col. 4, lines 6-7))) having a connector cavity (as shown in Fig. 4, represented by item 20 (col. 4, lines 9-10)) configured to receive the connection between the conductor and the metal structure;
a conductor portion (Fig. 4, item 24 (col. 3, lines 65-71) under item 12) having a first end monolithically formed into or secured to the connector portion (as shown in Fig. 4), a second end spaced away from the connector portion and a conductor cavity (defined by item 14 or 16) extending from the first end to the second end, the conductor cavity being in communication with the connector cavity so that the conductor extending from the connection between the conductor and the metal structure can extend from the connector cavity into the conductor cavity, the second end of the conductor portion having a front wall blocking access to the conductor cavity and configured to permit the conductor in the conductor cavity to pass therethrough (as shown in Fig. 4).   
However, Hugo does not explicitly disclose the filling housing extending from the upper surface of the base, monolithically formed into the base, and at least one fill hole in the fill housing in communication with the connector cavity. In the same field of endeavor, molding on metal pipe, Robinson discloses that, as illustrated in Figs. 5-6 and 11, the fill housing (Fig. 11, item 41) is extending from the base (Fig. 11, item 14 or 20) to the top 36. Robinson also discloses that, as illustrated in Fig. 6, in the mold the connector portion of the fill housing includes at least one fill hole (Fig. 6, item 60 (col. 10, lines 39-46)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate the teachings of Robinson to have a fill housing extending from the base and one fill hole in the fill housing in communication with the connector cavity. Doing so would be possible to provide a reliable molding process to protect the conductors in the connector portion of the device disposed on the metal structure, as recognized by Robinson (col. 15, lines 33-55).
Regarding claim 16, Hugo does not disclose the base is made of a flexible material. Robinson discloses that, as illustrated in Figs. 4-6, in the mold the base (Fig. 5, the bottom portion of item 32) is made of a flexible material so that the base can flex to conform substantially to the shape of the metal structure (col. 9, lines 6-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate or substitute the teachings of Robinson to have a flexible base of the upper molding tool. Doing so would be possible to provide a reliable sealing function, as recognized by Robinson (col. 9, lines 5-23).
Regarding claim 17, Hugo does not explicitly disclose to provide at least one rib to the base of the upper molding tool. Robinson discloses that, as illustrated in Fig. 9, because the combination of the containment component 36 and the seal 32 integrates the cavity for filling resins (col. 9, 14-17), there is ribs (as shown in Fig. 9, item 80) disposed on the top surface of the containment component 36. Thus, Robinson discloses that, in the mold the base includes at least one rib extending from one edge of the base to an opposite edge of the base, the at least one rib providing a flex line permitting the base to flex to conform substantially to the shape of the metal structure.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate or substitute the teachings of Robinson to have a flexible base of the upper molding tool having reinforcing ribs (flanges). Doing so would be possible to provide a reliable sealing function, as recognized by Robinson (col. 9, lines 5-23; col. 11, lines 37-49).
Regarding claim 18, Hugo discloses that, as illustrated in Fig. 1, or 2, the base of the upper molding tool has a rectangular shape (as shown). 
Regarding claim 19, Hugo does not disclose explicitly disclose one full indicator hole positioned near an outer edge of the base. Robinson discloses that, as illustrated in Fig. 6, in the mold the base has at least one full indicator hole (Fig. 6, item 62 (col. 10, lines 39-46)) positioned near an outer edge of the base.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate or substitute the teachings of Robinson to provide one full indicator hole positioned near an outer edge of the base. Doing so would be possible to provide the displacement of air during molding process, as recognized by Robinson (col. 10, lines 39-47). 
Regarding claim 21, Hugo discloses that, as illustrated in Fig. 1 or 2, in the mold the conductor portion of the fill housing includes a front wall having a seam (as shown in Fig. 4) that can separate to permit the conductor to pass from the tunnel out of the conductor portion as shown in Fig. 4.
Regarding claim 22, Hugo discloses that, as illustrated in Fig. 1 or 2, in the mold the conductor portion of the fill housing includes a front wall having a seam that can separate to permit the conductor to pass from the tunnel out of the conductor portion as shown in Fig. 4. As illustrated in Fig. 4, the front wall of the fill housing having a 90 degrees angle relative to a top surface of the base. Apparently, Hugo realizes that the angle can be some values less than 90 degrees.
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the conductor portion of the fill housing includes a front wall having an angle relative to a top surface of the base) as a result of routine optimization of the result effective variable of the front wall of the fill housing having an angle relative to the top surface of the base in an effort to make the molding process more smoothly.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hugo (3214509) in view of Robinson et al. (US Patent No. 7,500,494).
Regarding claim 23, Hugo discloses that, as illustrated in Figs. 1-4, a mold (Fig. 4, it is preferred that base 11, dome 13, and the semi-tubular shields such as 12, or 14 and 16, all be formed as an integral unit (from a mold) (col. 4, lines 62-64)) for forming a protective covering (as shown in Fig. 4) over a connection (Fig. 4, item 23) between conductors (Fig. 4, item 24 (wire)) and a metal structure (Fig. 4, item 17 or 22 (metal structure)), the mold comprising:
a base (Fig. 4, item 11) having an upper surface, a lower surface, and a layer of adhesive at least around a perimeter of the lower surface of the base (as shown in Fig. 4; col. 4, lines 26-46 (as indicated at 26 (line 43))); and 
a fill housing (for creating the unit illustrated in Fig. 1 or 2).
However, Hugo does not explicitly disclose the filling housing extending from the upper surface of the base, monolithically formed into the base, and at least one fill hole (or opening) in the fill housing in communication with the connector cavity. In the same field of endeavor, molding on metal pipe, Robinson discloses that, as illustrated in Figs. 5-6 and 11, the fill housing (Fig. 11, item 41) is extending from the base (Fig. 11, item 14 or 20) to the top 36. Robinson also discloses that, as illustrated in Fig. 6, in the mold the connector portion of the fill housing includes at least one fill hole (Fig. 6, item 60 (col. 10, lines 39-46)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hugo to incorporate the teachings of Robinson to have a fill housing extending from the base and one fill hole in the fill housing in communication with the connector cavity. Doing so would be possible to provide a reliable molding process to protect the conductors in the connector portion of the device disposed on the metal structure, as recognized by Robinson (col. 15, lines 33-55).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hugo (3214509) and Robinson et al. (US Patent No. 7,500,494) as applied to claim 23 above, further in view of Bessette et al. (US 2005/0062024).
Regarding claim 24, Hugo discloses a layer of adhesive at least around a perimeter of the lower surface of the base (as shown in Fig. 4; col. 4, lines 26-46 (as indicated at 26 (line 43))). Further, Robinson discloses that, as illustrated in Figs. 12 and 13, it should be emphasized that a variety of fastening elements, such as hose clamp 68, fastening element 120, welded elements, glue, adhesive, …, and other components, may be used to secure the containment component 36 in the pipe repair system 10. Such fastening components and elements may also provide compressive force of the containment component against the seals 32 to provide for effective sealing of the resin within the cavity formed between the inner surface of the containment component 36 and the outer surface 22 of the pipe 14 (col. 12, lines 42-51). 
However, when applying adhesive to fasten the mold to the pipe surface, both Hugo and Robinson do not disclose adhesive comprising a release paper covering the adhesive layer. In the same field of endeavor, adhesive, Bessette discloses, as illustrated in Fig. 1, a release liner 24 for covering adhesive layer 22 ([0019], line 11). Exemplary release liners 24 include face stock, or other coated paper or plastic ([0022]).       
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bessette to apply adhesive comprising a release paper covering the adhesive layer. Doing so would be possible to provide higher performance of adhesive, as recognized by Bessette ([0004], [0005]).
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered. 
In response to applicant’s arguments that Robinson is non-analogous art that it cannot be applied in an obviousness rejection against the claims of the subject application, it is not persuasive.  The Examiner applies Hugo as the primary reference to address the subject application. In general, in the application, molds for making protective covering over metal structures such as pipes belongs to pipeline industry. In the disclosure of Robinson, pipe repair also belongs to the protection of piping. Piping is omnipresent in today’s society. Piping is found in a wide range of residential, commercial, and industrial applications (col. 1, lines 23-34). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742